DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 29 April 2021.  Claims 4, 12, 14, 16, 18, 19, and 23 are cancelled.  Claim 27 is new.  Claims 1, 8, 11 and 21 have been amended and are considered below.  Claims 1-3, 5-11, 13, 15, 17, 20-22, and 24-27 are pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5-8, 10, 11, 13, 15, 17, 20, 22, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamedi et al. (20190034976) in view of Tsun et al. (9,135,292) and Pani et al. (20140114746).

Claims 1 and 11:	Hamedi discloses a computer implemented method and computer readable medium comprising computer code that, when executed by a processor ([110-112]), causes the processor to: 
iteratively modifying the pool of content items ([401 “recommendation module can provide a recommendation of a transformation to be applied to one or more of the candidate content items. The transformation can be selected to increase a likelihood that the candidate content item will perform well with the target audience. In some implementations, more than one transformation can be applied to one candidate item at a time…candidate content item A may receive transformation X and transformation Y, or transformation X and transformation Z, or transformation W and transformation X, etc. There can be hundreds, thousands, or millions of possible combinations for evaluating the transformation matrix and determining the best content assets,”]), the modifying comprising: 
monitoring performance of each content item in the pool ([399 “generating a numerical score for each harvest content item that represents the performance of that content item among the target audience for a given performance metric. The higher performing content items (e.g., the content items with higher scores) with regards to the user preference data and/or audience data can be harvested by the content item harvesting module 1030 from one or more data sources,” 402, 770]), 
removing content items with a determined performance that is below a threshold level from the pool of content items ([247 “if the audience has been shown an ad of a red apple four times per day, the system 1000 may determine that the audience has been fatigued by red apples due to the high frequency with which red apples appeared….system 1000 may remove or replace the apple within the content item for this audience. The purpose of such a transformation would be to "refresh" the content item for the users with the intent of increasing the performance of the content in the audience,” 766 “each pair of content items including the candidate content item and one of the harvest content items can be assigned a numerical score representing a degree of similarity between the two content items, and the identified subset of harvest content items can include all of the harvest content items whose corresponding pair has a score exceeding a predetermined threshold,”]), and 
selecting one or more content items from the pool of remaining content items based on the respective performance of the one or more content items ([239 “determine scoring criteria select an optimal subset of content items from among a group of candidate content items, and/or apply one or more transformations to content items in order to improve a performance metric associated with the content items, as described further below,” 241, 398, 399 “performance metric ranking engine 1035 can carry out the steps of ranking the harvest content items relative to one another, for example by generating a numerical score for each harvest content item that represents the performance of that content item among the target audience for a given performance metric. The higher performing content items (e.g., the content items with higher scores) with regards to the user preference data and/or audience data can be harvested by the content item harvesting module 1030 from one or more data sources,” 400, 498]),
identifying content components from the one or more content items ([500, 502-638, 640]),
generating an additional content item for inclusion in the pool of content items, wherein the additional content item is assembled from the identified content components ([398, 400 “process the candidate content item, for example using the second neural network referred to above, to identify one or more harvest content items, visual attributes, or categories, that match most closely with the candidate content item,” 411, 762, 763 “content item harvesting module can receive the content items from any content source, such as the content sources 1015, the audience computing devices 1010, or the user computing device 1020 shown in FIG. 10. The content items can include text entries, images, GIFs, videos, audio data, or any other type or form of content,” 764-766, 767 “selecting a first transformation for the candidate content item,” 768]); 
adding the additional content item to the pool of content items ([762 “receiving a plurality of harvest content items (operation 1105), ranking each of the plurality of harvest content items based on at least one performance metric (operation 1110), determining matching criterion aspects of the plurality of harvest content items (operation 1115), comparing aspects of a candidate content item with the plurality of harvest content items according to the determined matching criterion aspects (operation 1120), determining a subset of the plurality of harvest content items that are relevant to the candidate content item,” 763 “content item harvesting module can receive the content items from any content source, such as the content sources 1015, the audience computing devices 1010, or the user computing device 1020 shown in FIG. 10. The content items can include text entries, images, GIFs, videos, audio data, or any other type or form of content. In some implementations, the content item harvesting module can be configured to harvest the content items based on a particular target audience,” 
distributing a content item selected from the pool of content items to target users of the online system ([8, 70, 73, 74, 304, 773 “after a content item (which may be an original candidate content item or a transformed content item) has been published, the method 1100 can further include determining a response of the target audience to the content item,”]).
Hamedi discloses the monitoring of the performance of content items and generating additional content items by assembling content items from content components, and Hamadi does not explicitly disclose, however Tsun discloses:
receiving, by an online system, a plurality of content components of a content item from a content provider, each content component having a component type (3:15-17 “template feed is a set of templates that can be provided, for example, by the advertiser,” 8:15-33 “content feed 126 is a set of content elements that are available to be inserted into an advertisement template to create a formatted advertisement. Each advertiser 108 that creates a customizable advertisement can also create or identify one or more sets of feed data with which advertisement templates will be populated”); 
generating a pool of content items for a target audience, the pool of content items comprising a plurality of content items, each content item assembled from content components selected from the plurality of received content components (9:10-20 “advertisement template 220 can include one or more variables (or other placeholders) that are populated with content to create a formatted advertisement,” 9:21-37 “content item generator 122 can select content for each of the variables 214-218, for example based on the context data 204, and populate the advertisement template 220 with the selected content. The content can be selected from the content feed 126. The content feed 126 can include content elements that are available for insertion in advertisements created for "Ad A". For example, the content feed 126 includes a logo, several product images, several coupons, and a direction link”); 
Therefore it would be obvious to receive a plurality of content components of a content item from a content provider, each content component having a component type, generate a pool of content items for a target audience, the pool of content items comprising a plurality of content items, each content item assembled from content components selected from the plurality of received content components as per the steps of Tsun in order to enable advertisers to modify and adjust the components of advertisements in order to more adequately respond to user engagement and responsiveness to advertisements and thereby potentially increase user attention to content and possibly increase user conversion rates.
Hamedi discloses the monitoring of the performance of content items and generating additional content items by assembling content items from content components, and Hamadi does not explicitly disclose, however Pani discloses:
determining whether the one or more criteria are satisfied for terminating the iterative modification (i.e., as per spec. para. [62], “terminates the iterative process when the pool of content items includes a minimum number of different content components”), the one or more criteria comprising a minimum number of content components of each content component types within the pool of content items ([28 “repeating the process of build a predictive model, perform hypothesis testing, deactivate creatives, activate creatives, campaign and collect performance data, for one or more iterations until a preferred subset is determined,” 35 “Creative manager 102 may continue the campaign with the new subset of creatives and repeat the process for one or more iterations. For example, the process may continue to iterate until convergence on a preferred set of creatives is achieved,” 51 “the total number of available creatives is 2*1*2=4 possible creatives,” 68, 69 “creative selection process has run through several iterations and converged on two creatives,” Figs. 4, 5 and accompanying text [52]-[59], Fig. 11]), wherein content component types within the pool of content items include at least one of an image or title ([18 “combinations of images, titles, bodies and other categories,” Fig. 3]); Examiner Note:  Examiner, under a broadest reasonable interpretation, interprets Pani’s disclosures to represent an iterative process of selecting content components in accordance with a variety of component types including images, titles, and other elements, the selection process continuing until the selection converges on a number of selected content creative types, and would be understood by a person of skill in the art to disclose the Applicant’s claimed limitations.
responsive to determining that the one or more criteria for terminating the iterative modification are satisfied, distribute a content item selected from the pool of content items to target users of the online system ([35 “Creative manager 102 may continue the campaign with the new subset of creatives and repeat the process for one or more iterations. For example, the process may continue to iterate until convergence on a preferred set of creatives is achieved,” 47 “creative selection module 260 will activate the creatives identified by the exploration and exploitation processes to fill the vacancies created by deactivation, as illustrated in FIG. 5. Once a subset of creatives has been selected by the creative selection module 260 the campaign will continue by using the subset,” 52, Fig. 4]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Pani’s disclosure of the termination of the selection of content items in accordance with the criteria of convergence upon a preferred set of creatives to disclose the above limitation, as would be understood by a person of skill in the art.
Therefore it would be obvious to determine whether the one or more criteria are satisfied for terminating the iterative modification, the one or more criteria comprising a minimum number of content components of each content component types within the pool of content items and responsive to determining that the one or more criteria for terminating the iterative modification are satisfied, distribute a content item selected from the pool of content items to target users of the online system as per the steps of Pani in order to enable advertisers to modify and adjust the components of advertisements in order to more adequately respond to user engagement and responsiveness to advertisements and thereby potentially increase user attention to content and possibly increase user conversion rates.

Claim 2:	Hamedi in view of Tsun and Pani discloses the method and storage media as for Claims 1 and 11 above, and Hamedi further discloses wherein monitoring performance of each content item in the pool comprises: 
providing the plurality of content items in the pool for display to the target audience for a time period ([773 “total or average duration of time during which members of the target audience viewed or otherwise interacted with the content item, sales that result from audience interaction with the content item, sales performance during the time period of the campaign,” 775]); 
determining a performance of each of the plurality of content items ([774 “updated score may indicate that the audience has become either more or less receptive to the content item over time. This operation can be performed, for example, by the performance metric predictor,” 775]).  

Claims 3 and 13:	Hamedi in view of Tsun and Pani discloses the method and storage media as for Claims 1 and 11 above, and Hamedi further discloses wherein generating the additional content item comprises: 
curating (i.e., ranking in order by criteria) content components included in content items that remain in the pool of content items ([232-235, 239 “content evaluation system 1005 includes a content item harvesting module 1030, a performance metric ranking engine,”]); 
generating a cumulative metric for each curated content component ([239 “evaluate one or more content items, determine scoring criteria select an optimal subset of content items from among a group of candidate content items, and/or apply one or more transformations to content items in order to improve a performance metric associated with the content items,” 240, 241, 247, 248]); 
selecting a subset of curated content components based on the cumulative metrics ([235 “content transformations on text entries, and on image and video pixels, based on predictions determined to improve the impact of that content. In general, a transformation can be any alteration of any portion of a content item,” 247 “certain performance data and metadata. The system will then take this information into account when producing a new transformation for the content item. In that way, it may be referred to as a "second-generation transformation." For example, if the audience has been shown an ad of a red apple four times per day, the system 1000 may determine that the audience has been fatigued by red apples due to the high frequency with which red apples appeared in other content items displayed to the audience. As a result, the system 1000 may determine that the next transformation of this content item should de-emphasize or eliminate the prominent red attribute,” 248]); and 
assembling the additional content item using the selected subset of curated content components ([235 “content transformations on text entries, and on image and video pixels, based on predictions determined to improve the impact of that content. In general, a transformation can be any alteration of any portion of a content item,” 247, 248]). 

Claims 5 and 15:	Hamedi in view of Tsun and Pani discloses the method and storage media as for Claims 1 and 11 above, and Hamedi further discloses wherein generating the additional content item comprises: 
replacing an existing content component of a particular component type with a content component of the identified content components, wherein the identified content components are of the particular content component type ([247 “certain performance data and metadata. The system will then take this information into account when producing a new transformation for the content item. In that way, it may be referred to as a "second-generation transformation." For example, if the audience has been shown an ad of a red apple four times per day, the system 1000 may determine that the audience has been fatigued by red apples due to the high frequency with which red apples appeared in other content items displayed to the audience. As a result, the system 1000 may determine that the next transformation of this content item should de-emphasize or eliminate the prominent red attribute….system 1000 may remove or replace the apple within the content item for this audience,” 248, 300 “replace the bottle with another image of a bottle that is more likely to resonate with the target audience,” 510 “Replace the image on a webpage,” 543]). 

Claim 6:	Hamedi in view of Tsun and Pani discloses the method and storage media as for Claims 1 and 11 above, and Hamedi further discloses wherein the performance of each content item is determined using a performance metric comprising one or more of a click-through rate, an impression rate, total number of conversions, conversion rate, cost per conversion, or a total cost ([413-495]). 

Claims 7 and 17:	Hamedi in view of Tsun and Pani discloses the method and storage media as for Claims 1 and 11 above, and Hamedi further discloses wherein at each iteration, the performance of each of the plurality of content items is monitored by: 
for each of the plurality of content items: determining a metric for the content item corresponding to a time period that the plurality of content items are provided for display ([498, 773 “total or average duration of time during which members of the target audience viewed or otherwise interacted with the content item, sales that result from audience interaction with the content item, sales performance during the time period of the campaign,” 775]); and 
combining the determined metric with one or more determined metrics for the content item that correspond to time periods of previous iterations ([499 “system 1000 may use historical response data to one or more campaigns. For example, the performance measurement module 1065 can be configured to track one or more metrics relating to a response of members of a target audience to various harvest content items. Metrics relating to audience response can include, for example, clicks, views, sales, etc. These campaigns may have targeted the same or a similar audience as the one that is currently being targeted now. The system 1000 may examine one company's past campaigns, e.g. the performance of a coffee seller's advertising creative towards an audience made up of coffee drinkers,” 500 “data used to inform the new transformation may be audience activity data from one or more digital sources, such as a social network or website or mobile or web or desktop application software, or it may be based on the response rates to the present creative assets, or to any other external datasets that can be used as "signals" as to inform the selection of one or more transformations,”]).  

Claims 8 and 27:	Hamedi in view of Tsun and Pani discloses the method and storage media as for Claims 1 and 11 above, and Hamedi further discloses wherein the content component types within the pool of content items further includes at least one of a video, body, call for action type, universal resource link (URL), description and caption ([305-395]). 

Claims 10 and 20:	Hamedi in view of Tsun and Pani discloses the method and storage media as for Claims 1 and 11 above, and Hamedi further discloses wherein generating the pool of content items for the target audience comprises: 
providing each content component in the received plurality of content components as input to a trained machine learning based model ([397 “machine learning techniques, such as convolutional neural networks and generative adversarial networks, to acquire and analyze content items,” 398]); 
selecting a subset of content components based on a predicted score for each content component outputted by the trained machine learning based model ([287-290, 397, 398]); and 
assembling a respective content item of the pool of content items from the selected subset of content components ([235 “machine learning algorithms, can change marketing and advertising content, such as by performing content transformations on text entries, and on image and video pixels, based on predictions determined to improve the impact of that content. In general, a transformation can be any alteration of any portion of a content item. For example, a transformation may be an image manipulation or generative visual manipulation for content items that include visual content,”]).

Claim 22:	Hamedi in view of Tsun and Pani discloses the method as for Claim 21 above, and Hamedi does not explicitly disclose, however Pani discloses wherein the plurality of aggregate measures comprises an aggregate rate of user interactions with the content items of the pool ([27 “selection of the subset may be based, in part, upon the performance data of creatives that have performance data and, in part, on a design model considering creatives with the new elements,”]). 
Therefore it would be obvious for Hamedi wherein the plurality of aggregate measures comprises an aggregate rate of user interactions with the content items of the pool as per the steps of Pani to perform iterative aggregate measurements of the performance of creative components measured as user interactions with creative elements of a content delivery system and determine the most effective additional elements for incorporation into creative content for distribution to users and thereby create more effective content and potentially increase the influence of creative content on viewer’s interaction and viewing activities with the content.

Claim 25:	Hamedi in view of Tsun and Pani discloses the method as for Claim 1 above, and Hamedi does not explicitly disclose, however Pani discloses injecting additional content components into the pool of content items to increase content component diversity of the pool of content items ([68 “automated addition of new elements to the creative selection process, according to one embodiment. FIG. 10 illustrates the entire set of prior known creatives (table 1000) and new creatives (table 1050) for addition to the entire set of known creatives. When the creative manager 102 receives or finds a new creative element an augmented design (e.g. blocks 570, 620) is performed by the design module 230 to incorporate the new element into new creatives and a new subset. Note that the addition of a single new title increases the number of possible combinations. Of course, addition of just a few more elements or factors greatly increases the number of combinations. Here, 2 (titles)*2 (images)*2 (body)=8 total possible combinations,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the claim language, “to increase content component diversity of the pool of content items,” to be intended use language and is therefore given little if any patentable weight.  Further, as disclosed by Pani as referenced above, the addition of creative elements would be understood by a person of skill in the art to be an increase in the diversity of the pool of content items.
Therefore it would be obvious for Hamedi to inject additional content components into the pool of content items to increase content component diversity of the pool of content items as per the steps of Pani to perform iterative aggregate measurements of the performance of creative components and creative elements of a content delivery system and determine the most effective additional elements for incorporation into creative content for distribution to users and thereby create more effective content and potentially increase the influence of creative content on viewer’s interaction and viewing activities with the content.

Claim 26:	Hamedi in view of Tsun and Pani discloses the method as for Claim 1 above, and Hamedi does not explicitly disclose, however Pani discloses wherein identifying the content components from the one or more content items comprises identifying a content component from the one or more content items having a highest value of a metric for a content component type of the content component ([69 “creatives with the title, "Improve your ROI" and the image with the solid question mark are identified as preferred attributes of a creative because these two creatives are the two that the herein described systems and methodologies have converged on after several iterations,” 72-80]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Pani’s disclosure of a variety of metrics measuring the value of component types in accordance with metrics such as clicks and conversions, to disclose the identification of content components having a highest value of a metric.
	Therefore it would be obvious for Hamedi wherein identifying the content components from the one or more content items comprises identifying a content component from the one or more content items having a highest value of a metric for a content component type of the content component as per the steps of Pani to perform iterative aggregate measurements of the performance of creative components measured as user interactions with creative elements of a content delivery system and determine the most effective additional elements for incorporation into creative content for distribution to users and thereby create more effective content and potentially increase the influence of creative content on viewer’s interaction and viewing activities with the content.

	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamedi et al. (20190034976) in view of Tsun et al. (9,135,292) and Pani et al. (20140114746), and further in view of Homans et al. (20160357725).

Claim 9:	Hamedi in view of Tsun and Pani discloses the method and storage media as for Claims 1 and 11 above, and Hamedi does not explicitly disclose, however Homans discloses wherein each content item in the plurality of content items in the pool of content items is generated by randomly selecting content components from the plurality of received content components ([56, 96 “it is possible to have multiple matching templates for a component of an authored content. In such instances, some embodiments randomly select and apply one of the matching templates, or rotate the matching templates to provide a variety of appearances or behaviors,”]). 
Therefore it would be obvious to generate each content item in the plurality of content items in the pool of content items by randomly selecting content components from the plurality of received content components as per the steps of Homans in order to enable advertisers to modify and adjust the components of advertisements in order to more adequately respond to user engagement and responsiveness to advertisements and thereby potentially increase user attention to content and possibly increase user conversion rates.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamedi et al. (20190034976) in view of Tsun et al. (9,135,292) and Pani et al. (20140114746) as applied to Claim 1 above, and in further view of Paff et al. (20180365295).

	Claim 21:	Hamedi in view of Tsun and Pani discloses the method as for Claim 1 above, and Hamedi does not explicitly disclose, however Paff discloses wherein the one or more criteria further comprises a difference in a plurality of aggregate measures between successive iterations below a threshold value ([50 “based on performance metrics associated with the content item 131a and different values of the parameters, optimal values for each of the six parameters can be determined. This can occur, for example, in an iterative process that progressively reduces the sizes of the sub-ranges until optimal values are determined. In some implementations, sub-ranges can be shifted in an iteration, e.g., if performance metrics indicate a best performance near a boundary of the current sub-range,” 51 “, for example, can successively change (e.g., reduce the size of) the sub-ranges to ranges that are associated with better performance metrics, e.g., than values that are excluded from the sub-ranges,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Paff to disclose the claimed limitations of Claim 21 because Paff discloses the implementation of an iterative determination of creative content items and content item components in accordance with a shifting of iterations in response to performance metrics, that is, successive iterations are adjusted to optimal values as successively compared to a threshold value (i.e., optimal value).
	Therefore it would be obvious for Hamedi wherein the one or more criteria further comprises a difference in a plurality of aggregate measures between successive iterations below a threshold value as per the steps of Paff to perform iterative aggregate measurements of the performance of creative components and creative elements of a content delivery system and determine the most effective elements for incorporation into creative content for distribution to users and thereby create more effective content and potentially increase the influence of creative content on viewer’s interaction and viewing activities with the content.

Claim 24:	Hamedi in view of Tsun and Pani discloses the method as for Claim 1 above, and Hamedi does not explicitly disclose, however Paff discloses wherein the one or more criteria further comprises a threshold number of iterations (i.e., continuing iterations until an optimal value threshold is reached) ([5 “adjusting the subset of the range iteratively until an optimal value for the variable is determined. Adjusting the subset of the range can include reducing a size of the subset of the range and repeating the preparing based on received requests that satisfy the selection criteria associated with the content item,” 50 “iterative process that progressively reduces the sizes of the sub-ranges until optimal values are determined,”]).  
	Therefore it would be obvious for Hamedi wherein the one or more criteria further comprises a threshold number of iterations as per the steps of Paff to perform iterative aggregate measurements of the performance of creative components and creative elements of a content delivery system and determine the most effective elements for incorporation into creative content for distribution to users and thereby create more effective content and potentially increase the influence of creative content on viewer’s interaction and viewing activities with the content.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 29 April 2021, Applicant's arguments with respect to claims 1-3, 5-11, 13, 15, 17, 20-22, and 24-27 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 29 April 2021, with respect to the rejection of Claims 1-3, 5-11, 13, 15, 17, 20-22, and 24-27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Hamedi in view of Tsun and previously cited to reference Pani in addition to continued reliance upon previously cited to references Paff and Homan as explained above.
Applicants argue that the previously relied upon reference Paff does not disclose the newly amended independent claims.  The Examiner, after consideration of Applicant’s position withdraws the currently in place rejection of the claims under 35 USC 103 in view of Paff.  However, the amendments to the independent claims, as explained above in the rejection, are found to be disclosed by primary reference Hamedi in combination with Tsun and under reconsideration, previously cited to reference Pani.  While the Applicants amended the claims to more clearly claim the determination of a level of criteria satisfaction sufficient to terminate an iterative process of creative modification, the Examiner has determined that Pani does indeed disclose the amended claims, as explained above in the rejection.  Thus the rejection of all pending claims under 35 USC 103 is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Balakrishnan et al. (20190130458)
See Balakrishnan et al. (20190130356)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682